Motion Granted; Petition for Writ of               Mandamus      Dismissed    and
Memorandum Opinion filed January 6, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00601-CV
                               NO. 14-21-00602-CV


 IN RE NESTLE WATERS NORTH AMERICA, INC. AND ROBERT LEE
                   SEWELL, SR., Relators


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            Probate Court No 4
                           Harris County, Texas
         Trial Court Cause No. 476,731-401 & Cause No. 476,827-401

                        MEMORANDUM OPINION

      On October 22, 2021, relators Nestle Waters North America, Inc. and Robert
Lee Sewell, Sr. filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. On December 29, 2021, relators
filed a motion to dismiss their petition. See Tex. R. App. P. 42.1. The motion is
unopposed. Accordingly, we grant relators’ motion to dismiss.
      We dismiss relators’ petition for writ of mandamus.




                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         2